Title: From Thomas Jefferson to Philip Mazzei, 12 May 1780
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Richmond May 12. 1780.

Your letter of Nov. 27. 1779 from Nantes came safely to hand on the 6th. of April last. The Fier Rodrique being not yet sailed, enabled me to answer it. Three copies of your duplicates and instructions were sent by different conveyances since you left us; so that we have great hopes they have come safe to hand: the present however being a very safe conveyance, another set will accompany this letter. Mr. Penet’s house acted very prudently in refusing to supply Moebal with money on our account as he was charged with no business whatever from us. He had been an officer in our state troops, and on occasion of some disgust had resigned and left the continent. It was found most expedient after your departure to relinquish the purpose of sending Mr. Smith to Europe, and to put on you the execution of his duties, as you will perceive by the instructions. I think in the course of some conversations I had with you I mentioned it as my private opinion that if you should succeed in obtaining the loan we desired, it would be better not to agree that interest should commence until the money be actually called for. I am still strongly of that opinion and am authorized to advise you to provide for this; as it is not our purpose to draw any part of the loan from Europe in the form of money. I hope Mr. Penet’s house found it convenient to furnish you the money expected from them, as no relief from hence subsequent to the receipt of your letter could reach you in time. We had been very attentive to the strengthening their hands as far as we have been able. Six hundred hogsheads of tobacco were consigned them in two ships of Mr. Haywood, and two hundred are consigned them by the Franklin which now goes under convoy of the Fier Rodrique. Besides this we have paid here on orders from Mr. Penet between thirty and forty thousand pounds, our currency.
Since my last no great change in our military affairs has come to our knolege. The enemy have posted themselves on the neck of land behind Charles town. The reinforcements under Woodford, Scott and Hogan had arrived there when our last advices came away (which was Apr. 15.). The movements of the enemy indicated an intention of proceeding by way of blockade. The town being well stored with provisions will
 give time for relief both by land and water. The latter would be a capital stroke, as their fleet and army would both fall. I am Dr. Sir with much esteem your friend & servt.

Th: Jefferson

